2020 WI 70

                  SUPREME COURT                   OF        WISCONSIN
CASE NO.:               2015AP2442-D


COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Wendy Alison Nora, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Cross-Appellant-
                        Respondent,
                             v.
                        Wendy Alison Nora,
                                  Respondent-Appellant-Cross-Respondent.

                                DISCIPLINARY PROCEEDINGS AGAINST NORA

OPINION FILED:          July 14, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 28, 2019

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
       For    the      respondent-appellant-cross-respondent,                there       were
briefs filed by Wendy Alison Nora and Access Legal Services,
Minneapolis,         Minnesota.      There     was     an    oral   argument      by    Wendy
Alison Nora.


       For the complainant-respondent-cross-appellant, there were
briefs       filed     by   Paul    W.     Schwarzenbart      and   Office     of      Lawyer
Regulation,          Madison.      There    was   an   oral    argument      by     Paul   W.
Schwarzenbart.
                                                                       2020 WI 70
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.     2015AP2442-D


STATE OF WISCONSIN                          :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Wendy Alison Nora, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
      Complainant-Cross-Appellant-Respondent,
                                                               JUL 14, 2020
      v.
                                                                  Sheila T. Reiff
                                                               Clerk of Supreme Court
Wendy Alison Nora,

      Respondent-Appellant-Cross-Respondent.




      ATTORNEY      disciplinary     proceeding.        Attorney's         license

suspended.



      ¶1     PER CURIAM.      Attorney Wendy Alison Nora appeals from

various interlocutory orders and a final report issued by the

referee, Attorney James Winiarski.         Attorney Nora challenges the

conduct of the proceeding by the Office of Lawyer Regulation

(OLR) and Referee Winiarski, as well as the referee's findings

of    fact    and   his   legal    conclusions     that      she     engaged       in

professional misconduct as alleged in Counts 2, 3, and 5 of the
OLR's      second   amended   complaint.    She       also     challenges        his
                                                                         No.   2015AP2442-D



recommendation that this court should suspend her license to

practice law in Wisconsin for a period of two years.

    ¶2     The OLR has filed a cross-appeal from the referee's

legal conclusions that Counts 1 and 4 of its second amended

complaint should be dismissed on due process grounds because

those   counts      failed   to    specify          which    subsections       of   Supreme

Court Rule (SCR) 20:3.1(a) Attorney Nora's conduct had violated.

    ¶3     We    reject      Attorney         Nora's    arguments        on    appeal    and

conclude     that    the     OLR       proved       violations      of   the    Rules     of

Professional Conduct for Attorneys on all five counts of the

second amended complaint.                We do not agree with the referee's

conclusion    that     Counts      1    and     4    should    be   dismissed       on   due

process    grounds      because         we      determine      that      Attorney        Nora

forfeited any due process notice challenge by not raising it

before the referee.          Had she raised the issue in a timely manner

before the referee, the OLR could have amended its complaint to

more fully specify the subsections at issue.                              Moreover, the

OLR's complaints did specify the particular actions by her that
constituted violations of the rule.                    Attorney Nora had notice of

the allegations against her.

    ¶4     We    further      conclude          that   the    appropriate        level    of

discipline to impose upon Attorney Nora for her professional

misconduct is a further two-year suspension of her license to




                                              2
                                                                      No.     2015AP2442-D



practice law in this state.1              Given the nature of her misconduct

at issue in this proceeding, we do not require her to pay any

restitution.           We do, however, require that              if Attorney Nora

seeks      the   reinstatement       of    her     license,     her     reinstatement

petition must allege that she has made a good faith effort to

pay all outstanding amounts that she personally owes as a result

of sanction orders imposed by any court, and she must prove that

good faith effort as one of the conditions of reinstatement.

      ¶5     Because the OLR has requested that we not impose the

costs of this proceeding on Attorney Nora, we do not impose any

costs.

      ¶6     Attorney Nora was admitted to the practice of law in

this state in June 1975.             She was also licensed to practice law

in the state of Minnesota in 1985.                 She most recently practiced

law     under    the    name   Access      Legal     Services     in        Minneapolis,

Minnesota.

      ¶7     Attorney      Nora   has     been   the   subject    of        professional

discipline in this state on two prior occasions.                        In 1993 this
court     suspended      Attorney    Nora's      license   to    practice        law   in

Wisconsin for 30 days, as discipline reciprocal to that imposed

by    the    Supreme      Court     of    Minnesota.       In     re        Disciplinary



      1Attorney Nora's license to practice law in Wisconsin is
currently suspended as discipline for professional misconduct in
a previous disciplinary proceeding.         In re Disciplinary
Proceedings Against Nora, 2018 WI 23, 380 Wis. 2d 311, 909
N.W.2d 155 (Nora II).        Attorney Nora's license is also
administratively suspended due to her failure to pay mandatory
bar dues and her failure to file a trust account certification.

                                           3
                                                                         No.        2015AP2442-D



Proceedings Against Nora, 173 Wis. 2d 660, 495 N.W.2d 99 (1993)

(Nora    I).       The    misconduct       that    resulted        in    that       suspension

involved making misrepresentations concerning the reopening and

capitalization of a bank, failing to adequately investigate the

person      who    was    to    provide    capital       to    the      bank,       improperly

authorizing the issuance of cashier checks by the bank, bringing

a frivolous claim against a bank, transferring assets of her

Minnesota law partnership in an attempt to insulate those assets

from     collection,       bringing       litigation          primarily        as     a   delay

tactic, and asserting a legal theory not justified by existing

law.     Nora I, 173 Wis. 2d at 660-61; see also In re Disciplinary

Action Against Nora, 450 N.W.2d 328 (Minn. 1990).

       ¶8      In 2018 this court suspended Attorney Nora's license

to   practice       law    in    this     state    for    a    period      of       one   year,

effective April 30, 2018.               Nora II, 380 Wis. 2d 311, ¶42.                       In

that case this court determined that the OLR had proven four

counts of professional misconduct arising out of her actions in

defending a foreclosure action against her own property and in
bringing three federal civil actions against the state court

judge presiding over the foreclosure action and against opposing

counsel in the foreclosure action.                       Specifically, this court

concluded      that      Attorney   Nora     had    made       a   false    statement        of

material fact to a tribunal, in violation of SCR 20:3.3(a)(1).
Id., ¶27.         We also determined that in each of the three federal

actions, Attorney Nora had knowingly advanced claims that lacked

a valid legal basis and had pursued the claims merely to harass


                                             4
                                                                         No.     2015AP2442-D



or maliciously injure another. Id., ¶¶29 and 30 (finding three

violations of SCR 20:3.1(a)).



PROCEDURAL HISTORY OF THIS PROCEEDING

      ¶9     Some     procedural           facts      about       this         disciplinary

proceeding are necessary for an understanding of certain legal

conclusions by the referee and of certain issues on appeal.

      ¶10    On    November      30,   2015,       the     OLR   filed     its       original

complaint     in    this   proceeding,           which     alleged   five        counts    of

professional       misconduct     by       Attorney      Nora    arising       out    of   two

client representations.           Counts 1-3 arose out of Attorney Nora's

actions connected to her representation of Sheila Spencer (the

Spencer     matter).       Count       1    alleged      that     Attorney        Nora     had

violated Supreme Court Rule (SCR) 20:3.1(a) as follows:

      By removing a state court foreclosure matter to the
      federal court after four years of litigation when
      there was no colorable basis for federal jurisdiction,
      and, by filing a frivolous motion to reconsider the
      order remanding the matter back to the state court,
      [Attorney] Nora violated SCR 20:3.1(a).
Count 2 alleged that by filing a frivolous appeal on behalf of

both her client and herself personally when she was not a party

to   the    litigation     and    by   engaging       in    an   ongoing        pattern    of

conduct to harass other parties and judicial officers and to

delay the proceedings, Attorney Nora violated SCR 20:3.2.                              Count

3 alleged that by engaging in an ongoing pattern of conduct to

harass other parties and judicial officers and to delay the

proceedings, Attorney Nora violated the Attorney's Oath in SCR
40.15, which is enforced via SCR 20:8.4(g).

                                             5
                                                                      No.    2015AP2442-D



       ¶11       Counts    4-5     arose   out       of    Attorney   Nora's      actions

connected to her representation of Roger and Desa Rinaldi (the

Rinaldi matter).             Count 4, like Count 1, alleged that Attorney

Nora       had    violated     SCR    20:3.1(a)       in    the   Rinaldi    matter     as

follows:

       . . . by filing a motion to intervene and a motion for
       relief from the Court's prior orders pursuant to
       F.R.C.P.2 60(b)(2), which motions were found to be
       frivolous, after the U.S. District Court had warned
       [Attorney] Nora that any further frivolous submissions
       would result in an award of sanctions, [Attorney] Nora
       violated SCR 20:3.1(a).
Count 5 tracked Count 2 in that it alleged that by filing a

motion to intervene personally and a motion for relief from the

federal district court's prior order, both of which were found

to be frivolous, Attorney Nora violated SCR 20:3.2.

       ¶12       Attorney Nora filed combined motions to dismiss the

original         complaint    on     several       grounds.       Before    the   referee

decided these motions, the OLR filed a first amended complaint,

which did not change any of the counts alleged against Attorney

Nora,      but    simply     corrected     some      factual      allegations     in   the

original complaint.              The referee's subsequent scheduling order

provided that Attorney Nora's pending motions would apply to the

first amended complaint and permitted Attorney Nora to file any

additional motions regarding the first amended complaint within

20 days.         Attorney Nora filed a "supplement" to her motions to

dismiss, as well as a "notice of filing" of a proposed modified


       This is a citation abbreviation for "Federal Rule of Civil
       2

Procedure ___."

                                               6
                                                                          No.   2015AP2442-D



amended complaint that excluded facts Attorney Nora contended

were false.

       ¶13        Attorney Nora's motions did not assert that either the

original complaint or the first amended complaint violated her

due process rights because Counts 1 and 4 of those complaints

failed to specify the subsection of SCR 20:3.1(a) that Attorney

Nora had violated.

       ¶14        On April 16, 2016, the referee denied Attorney Nora's

motions to dismiss the original and first amended complaint.                              He

gave Attorney Nora 20 days in which to file an answer to the

first amended complaint.

       ¶15        On   May    20,   2016,   Attorney     Nora    filed      a   "Corrected

Motion to Dismiss and Answer."3                   Attorney Nora asserts on appeal

that in a subpart of this document responding to Count 4 of the

first          amended    complaint       (paragraph     90),       she     alleged     that

paragraph 90 of the first amended complaint failed to specify

which          subsection     of    SCR   20:3.1(a)     she   had    violated      in    the

Rinaldi matter.               She does not assert on appeal that she ever
made       a    similar      allegation     regarding    Count      1.      Further,     her

reference to paragraph 90 in this document never alleged that

the OLR's failure to specify the subsection of SCR 20:3.1(a)

constituted a due process violation.


       A few days before filing this motion and answer, Attorney
       3

Nora filed two other motions: (1) a motion for damages pursuant
to Wis. Stat. § 894.044 and (2) a motion to disqualify Attorney
Paul Schwarzenbart from representing the OLR in this proceeding
(allegedly due to his conflict of interest as a material witness
to crimes supposedly committed in Nora II).

                                              7
                                                                               No.       2015AP2442-D



       ¶16     On June 3, 2016, the OLR filed a motion seeking leave

to file a second amended complaint.                          The purpose of the second

amended complaint was to correct two minor errors in the amended

complaint, including the listing of the wrong circuit court case

number for the foreclosure action against Sheila Spencer.

       ¶17     On August 1, 2016, the referee issued another order

that    denied    Attorney            Nora's    pending      motions         and     granted      the

OLR's    motion       to    file       a    second    amended       complaint.             The    OLR

subsequently      filed          a    second    amended      complaint,         as       permitted.

The second amended complaint did not change the nature of the

counts alleged against Attorney Nora, nor the specific actions

by     her     that    allegedly             violated     the          specified         Rules     of

Professional Conduct for Attorneys.

       ¶18     Ultimately,            after    some     further         proceedings         in    the

case, Attorney Nora filed a "notice of filing" of four different

versions of a revised answer to the second amended complaint.

Attorney       Nora    did        not       allege    that       the    lack       of     specified

subsections in Counts 1 and 4 violated her due process right to
notice of the charges against her.

       ¶19     After       the       referee    granted      a    series       of       motions   by

Attorney     Nora      and       her    co-counsel      to       adjourn     the        evidentiary

hearing, the referee conducted the disciplinary hearing in this

matter over four days in March 2017. The referee issued a post-

hearing order directing the OLR to file a post-hearing brief

within 45 days from the filing of the hearing transcript and

Attorney Nora to file her post-hearing brief within 45 days
after    the    OLR    filed          its    brief.      After         the   referee        granted
                                                 8
                                                                          No.     2015AP2442-D



another series of extension motions, the post-hearing briefing

was    completed        in   February       2018.   Attorney        Nora's      post-hearing

brief did not allege that the reference to SCR 20:3.1(a) rather

than to one or more subsections of that rule violated her due

process rights.

         ¶20    While    working       on    his    report,        the    referee     became

concerned with whether the lack of specification in Counts 1 and

4   of    the    applicable         subsection(s)       of   SCR    20:3.1(a)        violated

Attorney Nora's due process rights.                      He ordered the parties to

submit     supplemental            post-hearing     briefs     on    this    issue,     which

they did.

FINDINGS OF FACT AND CONCLUSIONS OF LAW CONCERNING COUNTS 1-3

         ¶21    The following facts were found by the referee in his

report.

         ¶22    In April 2009, FNMC filed a foreclosure action in the

Wood     County       circuit      court    against     Sheila      Spencer.         FNMC   v.

Spencer, Wood County Case No. 2009CV283 (the Spencer Wood County

Case).          Ms.     Spencer       was    initially       represented        by   another
attorney.        That attorney was allowed to withdraw in April 2012,

and Attorney Nora filed a notice of appearance on behalf of Ms.

Spencer in May 2012.                Attorney Nora initially appeared at a May

23, 2012 hearing that had been scheduled as a summary judgment

hearing, and asked for a postponement of the hearing.                                  Judge

Gregory        Potter,       who    was     presiding    over       the     case,    granted

Attorney Nora's requested postponement and directed her to file

a list of issues that she believed needed to be resolved by June
29, 2012.
                                               9
                                                                       No.    2015AP2442-D



    ¶23       Attorney      Nora    did    not    file   the    list    of    issues       as

ordered.      On June 23, 2012, she filed a "Notice of Continuing

Objection      to    Further       Proceedings."          She    filed       an    amended

"Continuing Notice" on June 25, 2012.                          In these "Continuing

Notices," she alleged that Gray and Associates, S.C. (the Gray

Firm) had made multiple fraudulent filings in the Spencer Wood

County Case.         She also alleged that she had not been served with

a copy of a proposed order that Judge Potter had signed on June

12, 2012.       She claimed that the lack of service of the draft

order   was    part    of    "an    actual    pattern     and    practice         by    Judge

Potter and [the Gray Firm], acting in concert, to effectuate a

fraudulent foreclosure against Sheila M. Spencer and her home."

Attorney      Nora    claimed       that    Judge     Potter's     signing         of     the

allegedly improper ex parte order meant that the "entire record

of the proceedings must be reviewed in light of the apparent

collaboration         between      Judge     Potter      and    [the     Gray      Firm]."

Attorney Nora further accused Judge Potter of "manipulat[ing]"

both the record and the foreclosure action generally to assist
the Gray Firm in depriving Ms. Spencer of a chance to defend

against the foreclosure:

    The manipulation of the Transcript to remove some of
    the most damning evidence of bias . . . discloses a
    whole new issue:   that Judge Potter is complicit in
    the manipulation of the proceedings and of the record.
    (Emphasis added.)
    ¶24       On June 27, 2012, Attorney Nora filed an extension

motion and an "Affidavit of Nonreceipt of Motion for Proposed
Order and Final Order."             In the affidavit, Attorney Nora claimed


                                             10
                                                                       No.        2015AP2442-D



that she had not received the order dated June 12, 2012, and

that she had been shocked to find that the court had entered an

order resulting from the May 23rd hearing without a motion for

entry of such an order being served on her.                                 The affidavit

further stated that the court's clerk had told Attorney Nora

that someone from the Gray Firm had sent a letter and a proposed

order to Judge Potter.              Attorney Nora did not contact the Gray

Firm to obtain a copy of the letter to see if she had been

copied on it; instead, she alleged in her affidavit that the

letter      and    enclosed        draft    order        had    been    an        "ex   parte

communication with the Court."

      ¶25    The very next day (June 28, 2012) Attorney Nora filed

a motion to disqualify Judge Potter for "repeatedly engaging in

or facilitating ex parte communications and entering ex parte

orders."     In the motion Attorney Nora described the Spencer Wood

County     Case    as     a   "mockery     of    justice"       and    as    "misbegotten

proceedings."           Attorney Nora acknowledged that she had received

a   copy    of    the    Gray    Firm's    letter      and     draft   order       from     her
client.      The letter showed that a carbon copy had been sent to

Attorney Nora.           The referee found that Attorney Nora could not

explain     how    Judge      Potter     would    have    known    that      she     did    not

receive a copy of the letter and draft order when she was shown

on the letter as receiving a carbon copy.

      ¶26    Attorney Nora did not stop with accusing Judge Potter

of engaging in ex parte communications in this one instance; she

alleged     that    Judge       Potter    and    the   Gray     Firm   had        engaged    in
multiple     instances        of   ex    parte    communications            and    ex   parte
                                            11
                                                                        No.   2015AP2442-D



orders prior to her appearance in the case,4 although Attorney

Nora       had   no    firsthand     knowledge      of    the   other    instances     she

alleged.          Attorney Nora went so far as to assert that "[a]

reasonable inference arises from these facts that Judge Gregory

J. Potter has colluded with GRAY & ASSOCIATES, LLP to circumvent

proper practice and procedure by engaging in and facilitating ex

parte communications by which orders have been entered by the

court."          (Emphasis added.)           Attorney Nora demanded that Judge

Potter recuse himself immediately.

       ¶27       At a hearing on August 8, 2012, Judge Potter denied

Attorney Nora's recusal motion.                    On August 13, 2012, Attorney

Nora finally filed the list of issues that she had been ordered

to file by June 29, 2012.               Her list of issues again repeated her

allegation that Judge Potter and the Gray Firm had engaged in

improper ex parte communications.

       ¶28       On    October    3,    2012,      Attorney     James     Carrig   first

appeared for the plaintiff, which caused Attorney Nora to file a

motion to strike his appearance.                   Judge Potter held a hearing on
Attorney         Nora's     motion     and   on    whether      PNC   Bank    should   be

substituted           as   the   plaintiff    in    the   action.        Following     the

hearing, Attorney Carrig filed a formal motion to "ratify the



       An affidavit by an employee of the Gray Firm that was
       4

filed in this proceeding stated that on the date of one such
alleged ex parte communication, Ms. Spencer had been served with
a copy of the notice of motion and motion.     The court record
shows that on the other occasions of alleged ex parte
communications, the letters and enclosed documents were copied
to Ms. Spencer.

                                              12
                                                                         No.    2015AP2442-D



action      or     substitute      PNC   Bank     as        the    party       plaintiff."

Ultimately, the circuit court granted the motion to substitute

PNC Bank and set a hearing date of March 18, 2013, for the

hearing on the plaintiff's summary judgment motion (which had

been pending since before Attorney Nora had joined the case).

      ¶29     Attorney Nora responded to this development by filing

a notice of removal of the action to the United States District

Court for the Western District of Wisconsin on January 10, 2013.

Attorney      Nora     alleged    that   the    removal       was   proper       under   28

U.S.C. §§ 1331, 1332, 1334, and 1349 (i.e., both diversity and

federal question jurisdiction).                  PNC Bank filed a motion for

remand, which the district court, Judge Barbara Crabb presiding,

granted.      Judge Crabb also granted an award of attorney fees and

costs    to      PNC   Bank    (apparently      against      Ms.    Spencer,      but    not

Attorney Nora).

      ¶30     On April 8, 2013, Attorney Nora filed a motion for

reconsideration of Judge Crabb's remand order.                            Attorney Nora

claimed in this disciplinary proceeding that she had not sought
reconsideration of the remand order, but only of the award of

attorney fees and costs.             The referee found, however, that the

reconsideration motion was not limited to addressing the award

of   costs       and   fees,   noting    that    41    of    the    43    paragraphs      in

Attorney Nora's reconsideration motion asserted that Judge Crabb

had erred in remanding the case back to state court.                               Indeed,

the prayer for relief in the reconsideration motion "request[ed]

that the court reconsider the Order remanding this case to state
court entered on March 25, 2013 for its clear errors of law in
                                          13
                                                                       No.    2015AP2442-D



failing to acknowledge and exercise its original jurisdiction .

. . ."

    ¶31     Judge      Crabb     ultimately           denied       the       motion       for

reconsideration,        holding     that        the     district          court      lacked

jurisdiction to reconsider its remand order.                        Judge Crabb also

held that because Spencer had not had "an objectively reasonable

argument supporting federal jurisdiction," it was appropriate to

award PNC Bank the fees it had incurred in moving to remand the

case.     In other words, Judge Crabb found the removal to be

frivolous.          Attorney      Nora        filed     a     second         motion       for

reconsideration, which rehashed the same arguments and included

a statement that the federal district court "is wrong."                                  The

second    reconsideration       motion    was     also       denied.         Judge      Crabb

awarded    PNC   Bank    its    costs     and     fees       in    opposing       the    two

reconsideration motions.          Although the referee's findings do not

say so explicitly, it appears that the district court entered

judgment for the fees and costs against Ms. Spencer, not against

Attorney Nora.        The total of the cost judgment was $4,928.47 in
favor of PNC Bank.

    ¶32     Attorney     Nora   filed     a     notice       of   appeal      from      Judge

Crabb's      orders     granting         remand        and        denying      her        two

reconsideration motions.            In the notice of appeal and in an

amended notice, Attorney Nora identified herself as a defendant-

appellant    "individually        and    in    her    capacity       as      counsel     for

Sheila M. Spencer."        The referee found that Attorney Nora had

not filed any document seeking to be made a party to the case
before she filed her initial and amended notices of appeal.                                He
                                          14
                                                                    No.     2015AP2442-D



also explicitly found that "[Attorney] Nora knew that remand

orders were not appealable under Title 28 of the United States

Code."

      ¶33      The United States Court of Appeals for the Seventh

Circuit issued an order directing Attorney Nora and her client

to file a memorandum explaining why the appeal should not be

dismissed for lack of jurisdiction.                In her memorandum, Attorney

Nora claimed that she had "the right and indeed the obligation

to appear in her individual name and capacity as an aggrieved

party" because she was the "target" of the sanctions imposed by

the district court and she was "ethically obligated to indemnify

Spencer for the cost and fee judgment."                     Nora also included a

statement that "Judge Crabb has engaged in a campaign of libel

against Nora which will be addressed in the appropriate fora."

(Emphasis added.)

      ¶34      Before   the       Seventh    Circuit    could       rule,     however,

Attorney       Nora   filed   a    bankruptcy      petition    on   behalf      of   Ms.

Spencer, which delayed briefing on the Spencer appeal for a
little less than five months.                Ultimately, on August 13, 2014,

the   Seventh     Circuit     issued    a    decision    dismissing       the   appeal

filed     by   Attorney   Nora,      concluding      that   there    had     been    "no

objectively       reasonable        basis    for     federal    jurisdiction          or

removal" and that the appeal had been frivolous.5                         The Seventh



      5The Seventh Circuit             ultimately       awarded PNC Bank over
$25,000 in attorney fees               and costs        in responding to the
frivolous appeal.

                                            15
                                                                     No.    2015AP2442-D



Circuit ordered Attorney Nora to show cause why she should not

be sanctioned for pursuing a frivolous appeal.

      ¶35     Attorney Nora filed an initial response to the Seventh

Circuit's order to show cause just two days later.                                In her

initial       response,     she     claimed      that    the    Seventh      Circuit's

decision contained "numerous factual findings for which there is

no evidence in the record, for which judicial notice was not

properly taken and which are offered to be proved to be clearly

erroneous."         Attorney Nora also rehashed her arguments regarding

removal and repeated her claim that Judge Crabb had libeled her

by removing the seal from her medical records in a completely

unrelated case.           Indeed, Attorney Nora claimed that Judge Crabb

was in contempt of a Seventh Circuit order by removing the seal.6

      ¶36     The Seventh Circuit ordered Attorney Nora to file "one

proper response" to four questions listed in the order.                        Instead

of complying with the Seventh Circuit's order, Attorney Nora

filed     a   petition     for    rehearing      en   banc,    in   which   she    again

repeated      all    of    the    removal/remand        arguments     she    had    made
before.       The Seventh Circuit denied the petition.                 Attorney Nora

then moved for a stay so she could file a certiorari petition in

the   U.S.     Supreme      Court,    but     she     never    actually     filed    the

certiorari petition.



      6The referee found from a copy of Judge Crabb's decision in
the other case, which was admitted into evidence in this
proceeding, that the basis for the ruling was that Attorney Nora
had failed to file the documents under seal pursuant to an
existing protective order and had not moved to seal them.

                                            16
                                                                   No.     2015AP2442-D



       ¶37    Despite the Seventh Circuit's directive to file "one

response," on September 14, 2014, Attorney Nora filed a document

entitled "Partial Response to Order to Show Cause."                            In that

document, she denied that she had accused Judge Potter and his

court reporter of "fraudulently manipulating transcripts."                         She

also   included       a   number     of    accusations   against         the   Seventh

Circuit and lower courts in the circuit.                     Specifically, she

stated, "The bias of this panel and many of the judges in this

circuit against homeowners' rights to be heard and defend their

homes is apparent in every disputed sentence of the 'findings'

in the panel's decision."             (Emphasis added.)       She also asserted

that   a     number    of   the    statements     in   the   Seventh        Circuit's

decision     were     "false,"     including    that   she   had    accused      Judge

Potter, opposing counsel, and the court clerk of colluding to

conceal the contents of an order, that she had accused the court

reporter of intentionally manipulating a hearing transcript at

Judge Potter's direction, and that she had demanded that Judge

Potter recuse himself.            On October 17, 2014, Attorney Nora filed
a motion for a continuance of the show cause hearing allegedly

due to medical reasons.              The Seventh Circuit denied Attorney

Nora's motion for a continuance, but it allowed her to appear

for the hearing by speakerphone.                Although she had asserted an

inability      to     appear   due    to    medical    reasons,     Attorney      Nora

appeared in person for the October 28, 2014 show cause hearing.

Ultimately, the Seventh Circuit imposed a $2,500 sanction on

Attorney Nora for frivolous and needlessly antagonistic filings.
In its sanction order, the Seventh Circuit stated that Attorney
                                           17
                                                          No.     2015AP2442-D



Nora had failed to comply with its order to limit herself to

"one proper response" to the court's order to show cause.                  It

also described Attorney Nora's petition for rehearing en banc as

"rehashing her frivolous appellate arguments."             It stated that

Attorney Nora had engaged in "conduct unbecoming a member of the

court's    bar."   It   explained    the   basis   for   its    sanction   as

follows:

    Nora has repeatedly acted with needless antagonism
    toward opposing counsel and judicial officers. In her
    responses to our order to show cause, she has refused
    to back down from her accusations of libel against
    Judge   Crabb    and    "actionable    civil    fraud   and
    racketeering" against opposing counsel.         She denies
    accusing    the    state    court    judge   of    altering
    transcripts, but the record belies her denial; she not
    only made the accusation but moved for substitution of
    the judge on that basis.      She also now derides "this
    panel and many of the judges in this circuit" as being
    biased "against homeowners' rights to be heard and
    defend their homes."     This bandying about of serious
    accusations    without   basis    in   law   or   fact   is
    unacceptable and warrants sanctions.
    ¶38     On March 10, 2014, when the Spencer foreclosure action

was again pending in the Wood County circuit court, Attorney

Nora filed a second motion to disqualify Judge Potter, which he

again   denied.    Judge   Potter    subsequently   granted      PNC   Bank's

summary judgment motion, entered a judgment of foreclosure, and

dismissed Spencer's counterclaim.          The circuit court confirmed

the sheriff's sale of the foreclosed property.                 Attorney Nora

filed appeals from both the judgment of foreclosure and from the

order confirming the sale.          In May 2016 the court of appeals

affirmed the judgment of foreclosure and the confirmation order.


                                     18
                                                                           No.      2015AP2442-D



       ¶39        The    OLR     alleged       three       counts       of        professional

misconduct          arising       out     of      Attorney         Nora's         actions    in

representing            Ms.    Spencer,    most       of   which      addressed       Attorney

Nora's conduct in federal court.                       In Count 1 the OLR alleged

that       Attorney      Nora    had    violated      SCR 20:3.1(a)          by    taking    two

actions:          (1) removing the foreclosure action to federal court

without       a    colorable      basis    for      federal    jurisdiction,          and    (2)

filing a frivolous motion to reconsider Judge Crabb's remand

order.7           The    referee       concluded      that     this    count       should    be

dismissed because Attorney Nora was deprived of due process when

the OLR's complaints failed to give her adequate notice of the

misconduct with which she was charged by failing to specify the

subsection of SCR 20:3.1(a) that she had violated.8

       ¶40        With respect to Count 2, the referee concluded that

the OLR had proven that Attorney Nora had violated SCR 20:3.29 by

filing a frivolous appeal on behalf of her client and herself

when she was not a party to the litigation and by engaging in an

ongoing pattern of conduct to harass other parties and judicial
officers and to delay the proceedings.

       The operative
       7                          language       of    Count    1     is     set     forth   in
paragraph 10 above.

       The referee acknowledged that if this court concluded that
       8

there was no due process violation, the OLR had proven by clear,
satisfactory and convincing evidence that the conduct described
in Count 1 had violated all three subsections of SCR 20:3.1(a).
Indeed, the referee said that the evidence of violations of all
three subsections was "overwhelming."

       SCR 20:3.2 provides that "[a] lawyer shall make reasonable
       9

efforts to expedite litigation consistent with the interests of
the client."

                                               19
                                                                        No.     2015AP2442-D



      ¶41   The referee also determined that the OLR had proven a

violation     of     the   Attorney's       Oath        in   SCR   40.15,        which     is

enforceable via SCR 20:8.4(g).10

      ¶42   The      referee        found   that        Attorney        Nora    had      used

accusations of misconduct against others as merely a standard

part of the defense of a foreclosure action, specifically to

delay the action so that the client could remain in the home for

as long as possible.            He noted that in its sanction decision,

the   Seventh      Circuit     had    found      that    Attorney        Nora    had     made

arguments with no reasonable expectation of success and merely

for the purposes of delay, harassment, and "sheer obstinacy."

The    referee       similarly         concluded         that      in     the      Spencer

representation, "[i]t is clear from the very beginning of her

entrance into that case her goal was to delay a judgment of

foreclosure     as    long     as    possible."          The    referee        found     that

Attorney Nora knew that her attacks against Judge Potter and

court personnel would "buy her more time" because the court

would have to resolve her allegations of misconduct before it
could return to the merits of the case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW CONCERNING COUNTS 4-5

      ¶43   Counts 4-5 relate to Attorney Nora's representation of

the Rinaldis.         They had been the defendants in a foreclosure

action brought by HSBC Bank (HSBC) in the Kenosha County circuit

court (Case No. 2009CV353 or the foreclosure action).                             Attorney


       SCR 20:8.4(g) provides that "[i]t is professional
      10

misconduct to: . . . (g) violate the attorney's oath; . . . ."

                                            20
                                                                   No.     2015AP2442-D



Nora was not involved in that foreclosure action.                       HSBC was able

to    obtain    a    judgment    of    foreclosure    and    a   dismissal    of    the

Rinaldis' counterclaims.               Ultimately, however, HSBC agreed to a

vacation of the judgment and dismissal of the case when the

Rinaldis entered into a loan modification agreement.

       ¶44     In June 2011, after the dismissal of the foreclosure

action, the Rinaldis filed a civil action against, inter alia,

Wells Fargo Bank, N.A., and the Gray Firm.                   (Kenosha County Case

No. 2011CV1477)            The defendants filed motions to dismiss in

response to the complaint.               Attorney Nora appeared in Case No.

2011CV1477 at the end of August 2011.                   Approximately one week

after filing her notice of appearance, Attorney Nora filed a

motion to dismiss Case No. 2011CV1477 without prejudice.

       ¶45     The circuit court, however, did not have a chance to

rule on the pending motion to dismiss because on October 14,

2011, Attorney Nora filed a bankruptcy petition on behalf of the

Rinaldis in the United States Bankruptcy Court for the Eastern

District of Wisconsin.            HSBC filed a notice of claim regarding
the    note    and    mortgage    (and    presumably     the     loan    modification

agreement)      signed     by    the    Rinaldis.      Attorney     Nora    filed   an

objection      to    the   bank's      proof    of   claim   and   then     filed   an

adversary action against, inter alia, HSBC, Wells Fargo, the

Gray Firm (and certain of its lawyers), and the Litchfield Cavo

law firm (and one of its lawyers who had appeared for Wells

Fargo in Case No. 2011CV1477).                 In the objection, Attorney Nora

alleged that the note lacked consideration, that two assignments
of the mortgage were null and void, that a third assignment of
                                           21
                                                                          No.     2015AP2442-D



the mortgage was a forgery, and that HSBC was not the owner or

holder of the note.                  In the adversary action, Attorney Nora

alleged claims of common law fraud, abuse of legal process,

violations of the federal Fair Debt Collection Practices Act,

violations      of     the      federal      Racketeering    and       Corrupt     Practices

Act,     breach      of      contract,        and      tortious        interference         with

prospective economic opportunity.

       ¶46    United States Bankruptcy Judge Susan Kelley rejected

the    Rinaldis'       objection        to    HSBC's    proof     of    claim,     including

Attorney      Nora's      claim      that     the    bank   had    produced        a    forged

endorsement       of      the    note     and    mortgage.         Judge        Kelley      also

recommended that the district court dismiss the claims alleged

in the adversary action.                Judge Kelley characterized some of the

claims asserted by Attorney Nora in both the objection and the

adversary proceeding as "frivolous" and "preposterous."

       ¶47    Attorney Nora filed (1) an appeal from Judge Kelley's

decision rejecting the objection to HSBC's proof of claim and

(2)     an    objection         to   Judge      Kelley's    recommendation             to   the
district court to dismiss the adversary proceeding.                              The appeal

and objection were consolidated before United States District

Court Judge J.P. Stadtmueller.

       ¶48    Judge Stadtmueller issued a decision on October 31,

2013,    in    which      he    affirmed       Judge    Kelley's       dismissal       of    the

objection to HSBC's proof of claim and adopted Judge Kelley's

proposed findings and conclusions regarding the dismissal of the

adversary      proceeding.            Judge     Stadtmueller       further        held      that
Attorney Nora had failed to comply with the Federal Rules of
                                                22
                                                                           No.    2015AP2442-D



Bankruptcy       Procedure        regarding      appeals.          He    stated     that     the

Rinaldis had "failed to provide a cogent statement of the issues

on     appeal"       and     had     provided           briefs     "that      are        largely

unintelligible"            and     that      were       "an      unfocused,       stream-of-

consciousness-style recitation of general grievances the debtors

have asserted in various forms since the origination of this

litigation in state court."                   He further held that any issues

regarding the assignment of the mortgage did not affect HSBC's

rights as holder of the Rinaldis' note.                        He described the claims

in     the    adversary          proceeding      as      "generally       meritless"         and

expressed concern that the Rinaldis were simply attempting to

stay the foreclosure of their home, meaning that their claim of

abuse of process would apply more to them than to the lender and

the other defendants.                Finally, Judge Stadtmueller warned the

Rinaldis (and Attorney Nora) "that they will find themselves in

very deep trouble if additional meritless filings find their way

to   this     Court      (seeing      as    this      Court      has    already      had     the

responsibility of dealing with their all-but-frivolous filings
in Case No. 12-CV-1065) and may very well result in significant

sanctions."

       ¶49    Attorney Nora filed a motion to amend the findings of

fact,    conclusions         of     law,      and       judgment       entered      by     Judge

Stadtmueller.         Her motion alleged the same kind of arguments

that    she    had    previously          made     in    her     filings     to     both     the

bankruptcy       court     and     the     district      court,     including       that     the

mortgage had been fraudulently assigned by Wells Fargo.                                       On
December 13, 2013, Judge Stadtmueller issued an order denying
                                              23
                                                                             No.    2015AP2442-D



the    motion,       which    stated       that         the    Rinaldis      had    failed      to

identify any manifest error of law or fact that would entitle

them    to     relief      under     Fed.      R.       Civ.    Proc.      59(e)    and    which

explicitly warned them (and Attorney Nora) that "any further

frivolous submissions will result in an award of appropriate

sanctions against the Rinaldis' attorney."

       ¶50     On December 23, 2013, Attorney Nora filed a notice of

appeal    from       the    orders       issued         by    Judge    Stadtmueller.            On

February       11,   2014,     she       filed      a    motion       to   withdraw       as   the

Rinaldis' counsel in all three of the applicable federal courts

(bankruptcy court, district court, and court of appeals).                                  Judge

Kelley heard the motion to withdraw on March 4, 2014, along with

a     motion    by    the    U.S.        Trustee         to     dismiss      the    bankruptcy

proceeding due to the Rinaldis' failure to make payments.                                  Judge

Kelley       dismissed       the        bankruptcy            proceeding,     but     retained

jurisdiction over the sanction motion filed by the defendants in

the adversary proceeding.                   Judge Kelley also denied Attorney

Nora's motion for reconsideration of her opinion that dismissal
of the bankruptcy proceeding would moot the appeal Attorney Nora

had    filed    on    behalf       of    the     Rinaldis.            In   that    motion      for

reconsideration, Attorney Nora essentially sought to dismiss the

adversary proceeding.

       ¶51     On April 2, 2014, Attorney Nora filed a motion to

intervene       personally          in      the         Rinaldi       case    before       Judge

Stadtmueller.         On that same date, Attorney Nora filed a joint

motion on behalf of herself and the Rinaldis for relief under
Fed. R. Civ. Proc. 60(b) from Judge Stadtmueller's prior orders.
                                               24
                                                                          No.    2015AP2442-D



The motion to intervene and the motion for relief under Rule

60(b) repeated the same arguments Attorney Nora had been making

in     her   prior        filings     on    behalf        of    the   Rinaldis.            The

intervention motion also asserted that Attorney Nora had a right

to intervene personally to defend against the sanction motion

filed by the defendants in the adversary proceeding.

       ¶52     On April 9, 2014, Judge Stadtmueller issued an order

granting     Attorney        Nora's    motion        to   withdraw    and       denying    the

motions to intervene and for relief under Rule 60(b).                                 Judge

Stadtmueller also sanctioned Attorney Nora for filing the latter

two motions:

       Last, as to Ms. Nora's motion to intervene and for
       Rule 60(b) relief, the Court notes that it has no
       choice but to impose sanctions against Ms. Nora.    In
       the Court's last order, it noted that "[w]ith this
       order, the Court hereby makes clear that any further
       frivolous submissions will result in an award of
       appropriate sanctions against the Rinaldis' attorney."
       (Docket #37 at 3 (emphasis in original)).      Despite
       that extremely clear warning, Ms. Nora filed the
       frivolous motions in question.   Therefore, the Court
       will enter a sanctions award against her, using its
       inherent authority to do so under Chambers v. Nasco,
       Inc., 501 U.S. 32 (1991). The Court will direct that
       Ms. Nora pay to the Clerk of the Court $1,000.00 for
       deposit into the Eastern District of Wisconsin Pro
       Bono fund.   And let the Court be clear:   any further
       frivolous filings will result in even higher sanctions
       against Ms. Nora.
       ¶53     The    Seventh        Circuit        affirmed     Judge     Stadtmueller's

orders.      It stated that to the extent the adversary claims were

not    moot,     it       affirmed    the   orders        dismissing       the    adversary

proceeding for the reasons stated by the district court.                                    It
also    relied       on    an   exception      to     the      mootness    doctrine       that

                                               25
                                                                 No.    2015AP2442-D



mootness should not be allowed where the losing party causes an

appeal to become moot in order to avoid the preclusive effect of

an unfavorable ruling.            It characterized Attorney Nora's attempt

to dismiss as a "type of gamesmanship" intended to deprive the

sound decisions of the bankruptcy court and the district court

of preclusive effect.         Finally, the Seventh Circuit affirmed the

sanction     award       against     Attorney     Nora,     stating       that    her

obligations to her clients did not excuse her disregard of the

district court's clear and repeated warnings against continued

submission of frivolous and needlessly argumentative filings.

      ¶54    Like Count 1, Count 4 alleged that certain actions

taken by Attorney Nora (specifically the filing of frivolous

motions to intervene personally and for relief from prior court

orders under Fed. R. Civ. Proc. 60(b)(2)) in the Rinaldi matter

had   violated     SCR    20:3.1(a).      As    with   Count     1,    the   referee

recommended that this court dismiss Count 4 on the ground that

the lack of specification of the particular subsection of SCR

20:3.1(a)    in    the    second    amended     complaint      violated      Attorney
Nora's due process rights.

      ¶55    With respect to Count 5, the referee concluded that

the OLR had sufficiently proven that Attorney Nora had violated

SCR 20:3.2    by   filing     a    frivolous    motion    to    intervene      and   a

frivolous motion for relief under Rule 60(b) in the district

court, after that court had warned her that further frivolous

submissions would result in an award of sanctions.

REFEREE'S RECOMMENDATION REGARDING DISCIPLINE


                                        26
                                                                           No.        2015AP2442-D



       ¶56    The     OLR     sought     a    one-year         suspension        of     Attorney

Nora's    license        to      practice     law   in        Wisconsin,    comparing         her

misconduct to the misconduct found to have been committed by

Attorney Joseph Sommers.                  See In re Disciplinary Proceedings

Against Sommers, 2012 WI 33, 339 Wis. 2d 580, 811 N.W.2d 387

(Sommers      I);   In      re    Disciplinary       Proceedings         Against        Sommers,

2014 WI 103, 358 Wis. 2d 248, 851 N.W.2d 458 (Sommers II).                                    The

referee       found      this         comparison         to     be   unhelpful           because

"[Attorney] Nora's misconduct in this case is on a level all of

its    own."        Unlike        in    the    Sommers         cases,    Attorney         Nora's

misconduct was not limited to one particular case, court, or

judge.       The referee said that "[i]t is clear that [Attorney]

Nora     generally       practices           law    in    a     highly     offensive          and

disrespectful fashion" and that she intentionally acts in an

offensive, disrespectful, and difficult manner in order to delay

the foreclosure proceedings against her clients, which she views

as doing her job for them.

       ¶57    The referee stated that Attorney Nora had shown no
remorse for her conduct.                To the contrary, she believes that her

tactics are appropriate in defending against foreclosures at all

costs.       The referee twice stated that Attorney Nora sees herself

as a hero for actions in defending against foreclosures, which

the courts fail to appreciate.                       She does not understand the

difference       between          a     vigorous         and     zealous     defense          and

professional misconduct.                As an example, the referee pointed to

the "many false accusations" that Attorney Nora made against
Judge Potter, which she had failed to substantiate.                              The referee
                                               27
                                                                             No.     2015AP2442-D



further stated that, based on his observation of Attorney Nora

during this disciplinary proceeding, he believed that, if given

the chance, Attorney Nora would continue to engage in the type

of misconduct at issue in this proceeding.                              He noted that the

misconduct    in     the     prior       disciplinary         cases         against    her     was

similar to the misconduct found in this proceeding.                                 In sum, the

referee concluded that Attorney Nora "represents a serious and

ongoing     threat    to     the    public,        the      judges      before       which    she

appears,     opposing       counsel,        and       the   legal       profession."            He

therefore    recommended          that     the    court      suspend         Attorney      Nora's

license for a period of two years.                     He also recommended that the

reinstatement      of      her    license        be    conditioned           "on    good     faith

efforts by her to pay the tremendous costs incurred by the OLR

and the lawyers of Wisconsin in this disciplinary proceeding."

ATTORNEY NORA'S APPEAL

      ¶58    When we review a referee's report, we will affirm a

referee's findings of fact unless they are found to be clearly

erroneous, but we review the referee's conclusions of law on a
de novo basis.        In re Disciplinary Proceedings Against Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                                   We determine

the   appropriate       level        of    discipline             to   impose        given     the

particular    facts     of       each     case,       independent       of     the    referee's

recommendation,       but    benefiting           from      it.        In    re    Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660
N.W.2d 686.

      ¶59    Attorney Nora's opening brief on her appeal lists 18
separate issues (some with multiple subparts) that she would
                                             28
                                                              No.    2015AP2442-D



like this court to address.11          A number of those issues or sub-

issues,    however,    are   not    sufficiently     developed      in   Attorney

Nora's brief, and we will not address them in this decision.

Parsons v. Associated Banc-Corp., 2017 WI 37, ¶39 n.8, 374 Wis.
2d 513, 893 N.W.2d 212.

    ¶60     The first group of arguments on appeal by Attorney

Nora allege due process violations.             She objects initially to

the fact that the OLR included 174 proposed findings of fact

with citations to the record in its post-hearing brief, arguing

that these statements were "new factual allegations" and that

the inclusion of them deprived her of due process before the

referee.

    ¶61     Attorney    Nora       contends   that    these      "new     factual

allegations" were      improper because the OLR did not obtain a


    11 With each of her three appellate briefs, Attorney Nora
filed a set of requests asking this court to take judicial
notice of certain documents under Wis. Stat. § 901.01(4) and
901.02(2)(b). The documents at issue, copies of which Attorney
Nora appended to her requests, appear to be, for the most part,
filings from various underlying court proceedings. The OLR did
not object to this court taking judicial notice of the existence
and contents of the documents.     Accordingly, we take judicial
notice of the existence and of the contents of the requested
documents. We do not take judicial notice of the truth of any
statements included in those documents. In addition, we do not
take judicial notice of the Rinaldis' Chapter 13 Plan in their
bankruptcy proceeding because no such document was found as
Exhibit F to Attorney Nora's April 2, 2019 second set of
requests for judicial notice in support of her reply brief. We
also do not take judicial notice of the List of Nonpriority
Unsecured Claims from Attorney Nora's personal bankruptcy
proceeding that was attached as Exhibit G to her April 2, 2019
second set of requests for judicial notice.     That document is
not relevant to Attorney Nora's reply brief.

                                       29
                                                                         No.    2015AP2442-D



"cause-to-proceed" determination as to most of those facts from

a panel of the preliminary review committee (the PRC) under SCR

22.11(2)      before    the     evidentiary          hearing      in    this   proceeding.

Attorney Nora apparently relies on the language in that rule

which states that "[t]he complaint shall set forth only those

facts    and    misconduct        allegations         for   which       the    preliminary

review panel determined there was cause to proceed . . . ."

Attorney Nora reads this clause literally to mean that each

allegation       of     fact     in     a    disciplinary         complaint      must    be

specifically approved by the PRC.                     She then attempts to extend

the language to require PRC approval of proposed findings of

fact in a post-hearing submission.                     She does not offer any case

law support for such an interpretation, nor does she analyze how

this language from SCR 22.11(2) fits within the structure of the

disciplinary process described in SCR ch. 22.

      ¶62      Attorney Nora's argument is misplaced.                     The procedural

provisions in SCR ch. 22 regarding the presentation of a matter

to a panel of the PRC do not require or even contemplate that
the     PRC    will     make     any        factual     determinations         about    the

information submitted by the OLR's director.                            The director is

required to submit to the PRC panel the OLR's "investigative

reports,       including       all    relevant        exculpatory       and    inculpatory

information obtained and appendices and exhibits, if any."                              SCR

22.06(1).             The   PRC        panel        does    not        make    credibility

determinations or decide what the specific facts regarding the

matter are.       What it does do is determine, given the inculpatory
and exculpatory information presented to it, whether there is
                                               30
                                                             No.   2015AP2442-D



sufficient plausible evidence for the OLR to proceed with a

formal disciplinary claim against the respondent attorney.                 The

PRC panel does not review a proposed complaint and approve or

disapprove specific factual allegations in a complaint.

    ¶63    Indeed, a finding of cause to proceed by a PRC panel

does not automatically lead to the            filing of a disciplinary

complaint.     A finding of cause to proceed merely authorizes the

OLR director to "decide on the appropriate discipline or other

disposition to seek in the matter."            SCR 22.08(2).           In some

cases the director will determine that the appropriate next step

is to file a formal complaint in this court asking it to impose

discipline against the respondent attorney.             SCR 22.08(2)(c).

In other words, the formal complaint can be drafted and filed

after the PRC panel has completed its work.                 In other cases,

however, the director is authorized to obtain the respondent

attorney's agreement to a consensual reprimand or to divert the

matter    to   an   alternative    to    discipline         program.       SCR

22.08(2)(a)-(b).
    ¶64    That the OLR is not bound to obtain approval of every

factual allegation in a complaint or every proposed finding of

fact in a post-hearing brief is demonstrated by the fact that

SCR 22.11(5)    authorizes   the   OLR   to    amend    a     complaint    "as

provided in the rules of civil procedure."             If Attorney Nora's

view were correct, that subsection would also need to state that

a complaint may be amended only if a PRC panel first approves

the amended allegations.      The rule does not, however, contain
any such requirement.
                                   31
                                                                                No.    2015AP2442-D



       ¶65     In any event, in this case a PRC panel made a cause-

to-proceed determination as to the five misconduct claims that

appear    in    all     three    versions            of    the   OLR's        complaint.           The

amendments in both the first amended complaint and the second

amended complaint did not add entirely new instances of conduct

or new misconduct claims; they simply corrected some mistakes in

the factual allegations.                  Such amendments are clearly permitted

under    SCR 22.11(5)          and    do       not    require       a    second        (or    third)

approval by a PRC panel under SCR 22.11(2).                                  Similarly, once a

PRC    panel     has    found        cause      to    proceed       on        claims    that       are

subsequently          included       in    a    formal        complaint,            there     is   no

requirement in SCR 22.11 that the OLR obtain further approval of

any particular summary of facts from the evidence introduced in

the case or in any particular set of proposed findings of fact.

To the extent that the OLR was able to flesh out the factual

allegations       of     its     second         amended       complaint          by    presenting

evidence at the evidentiary hearing, that is entirely consistent

with    due     process.         Indeed,         that       is   the         normal    course       of
proceedings in all civil and criminal cases.                                  Accordingly, the

OLR's inclusion of proposed findings of fact in its post-hearing

brief did not violate SCR 22.11(2).

       ¶66     Attorney Nora also argues that the inclusion of the

174    allegedly       "new"     factual        allegations             in    the     OLR's    post-

hearing       brief    violated       her      due        process   rights          under     In    re

Ruffalo, 390 U.S. 544, 551 (1968).                         In that matter, however, the

U.S. Supreme Court held that it was a violation of due process
for     the     Ohio      disciplinary               authorities             (the      local       bar
                                                32
                                                                          No.    2015AP2442-D



association) to amend their disciplinary complaint during the

disciplinary         hearing     and    after       the      respondent     attorney       had

testified       in    order      to     allege        an     entirely     new     claim     of

misconduct.12 Id. at 550-51.            That holding has no bearing on

this proceeding because the OLR never attempted to allege an

entirely new claim of misconduct in its amended complaints or in

its post-hearing brief.                The five counts in the OLR's original

complaint    identified          what    conduct       by     Attorney     Nora    violated

which rules of professional conduct.                       Those five claims remained

the same in each of the OLR's amended complaints.                           The referee's

conclusions of law likewise determine that the same conduct by

Attorney Nora violated the same rules that the OLR identified in

its complaints.         There is no due process violation under Ruffalo

in this proceeding.

       ¶67   Similarly,        Attorney        Nora    alleges     that    the    174     "new

factual allegations" in the OLR's post-hearing brief constituted

a due process violation under this court's decision in State v.

Hersh, 73 Wis. 2d 390, 243 N.W.2d 178 (1976).                              In that case,
this    court    found      no    due    process           violation    where,     under    a

previous attorney disciplinary regime, the Board of State Bar

Commissioners         was   allowed       to     amend       a   complaint       against    a

respondent attorney to conform the complaint to the evidence

upon approval by a sufficient number of members of the board and

       The appeal in Ruffalo actually arose out of a decision by
       12

the Sixth Circuit to disbar Attorney Ruffalo from practicing in
that court, but the Sixth Circuit essentially relied on the Ohio
state disciplinary proceeding in reaching its decision.    In re
Ruffalo, 390 U.S. 544, 545, 547 (1968).

                                               33
                                                                          No.     2015AP2442-D



an adjournment of the disciplinary hearing occurred.                                   Attorney

Nora points to a statement in that decision that a respondent

attorney's      due    process      rights      in       a    disciplinary        proceeding

"encompasses     only     [the     attorney's]           right    to     prior    notice        of

charges,      [the    attorney's]       right       to       prepare     to    defend        these

charges, and [the attorney's] right to a full hearing on these

charges." Id. at 398.         We find no violation of these rights

arising out of the OLR's submission of proposed findings of fact

in a post-hearing brief.                Attorney Nora fails to demonstrate

that   those    proposed      findings        of    fact       materially        changed       the

nature of the allegations against her or the ethical rules which

she was alleged to have violated.                     The five counts in each of

the    OLR's     three       complaints,            which        remained        consistent,

adequately      advised      Attorney     Nora       which        of    her     actions        had

violated      which     rules      of   professional             conduct.              She    had

sufficient notice of the charges to be able to prepare to defend

against those claims.              She was accorded a four-day hearing at

which to question the OLR's witnesses and to present her own
testimony      and    exhibits.         Her    due       process        rights    were        duly

protected.

       ¶68    Attorney      Nora   briefly         alleges       that    her     due    process

right to prepare and present a defense was also violated by

various      rulings   by    the    referee.             These    allegations          are     not

sufficiently developed to warrant specific responses.                                   Even if

we were to address them on the merits, we see no due process

violations as a result of the referee's orders.                                Attorney Nora
had    a   sufficient       opportunity       to     conduct       discovery,          to    name
                                          34
                                                                         No.    2015AP2442-D



witnesses, and to prepare and present a defense.                           Her failure to

avail herself of some of those opportunities does not mean that

her due process rights were violated.

      ¶69       The   second     group    of      arguments      in   Attorney      Nora's

appeal is styled as a broad challenge to the referee's factual

findings.        Her arguments, however, challenge the referee's legal

conclusions that she violated SCR 20:3.2 in Counts 2 and 5 as

much as she challenges any particular factual findings.                                  She

argues that under SCR 20:3.2, the referee erred in concluding

that she had improperly delayed both the Spencer matter and the

Rinaldi matter.           She contends that a lawyer can violate that

rule only if the lawyer's actions had no substantial purpose

other than to delay.              Since she alleges that she acted in good

faith      in    taking    the    actions      she    took,      there      could   be    no

conclusion of improper delay.                     Moreover, she argues that her

conduct did not actually result in delay of either the Spencer

matter or the Rinaldi matter.

      ¶70       Attorney Nora points to an American Bar Association
comment to Model Rule 3.2 that the question under this rule is

whether a competent lawyer acting in good faith would regard the

course of action at issue as having some substantial purpose

other   than      delay.         What   Attorney      Nora      misses     is   that     this

comment demonstrates that the pertinent question under the rule

is   one    of    the     lawyer's      purpose      or    intent     in    pursuing      the

action(s) at issue.              Determining a person's intent requires a

referee     to    make    an     inference     from       the   lawyer's       actions    and
statements under the circumstances.                   See Welytok v. Ziolkowski,
                                             35
                                                                    No.    2015AP2442-D



2008 WI App 67, ¶26, 312 Wis. 2d 435, 752 N.W.2d 359 (quoting

Pfeifer v. World Serv. Life Ins. Co., 121 Wis. 2d 567, 569, 360
N.W.2d 65 (Ct. App. 1984)).                   Here, the referee drew factual

inferences from the facts presented that Attorney Nora's purpose

in taking a number of specified actions was to delay the Spencer

matter       and    the    Rinaldi     matter.       To   the    extent     that     she

challenges         these   factual     inferences    on   appeal,       Attorney    Nora

must show that the referee's inferences were clearly erroneous

(i.e., that each             inference was against the great weight and

clear preponderance of the evidence).                 Phelps v. Physicians Ins.

Co. of Wisconsin, 2009 WI 74, ¶39, 319 Wis. 2d 1, 768 N.W.2d
615.

       ¶71     Attorney Nora does not meet that high burden.                       There

was ample evidence with respect to both the Spencer matter and

the Rinaldi matter to support the referee's determination that

Attorney Nora's purpose was to place whatever road blocks she

could construct in the path of concluding the various pieces of

litigation.
       ¶72     In the Spencer matter, Attorney Nora made a host of

accusations against Judge Potter, claiming that he and his court

staff    had       engaged    in   multiple     ex   parte   communications        with

opposing counsel, that he had conducted "secret proceedings,"

and that he had been "collaborating" with opposing counsel and

had been "complicit in the manipulation of the proceedings and

of   the     record."         United    States   District       Court     Judge    Crabb

determined that Attorney Nora's subsequent attempt to remove the
case to federal court was not objectively reasonable.                         Instead
                                           36
                                                                          No.     2015AP2442-D



of accepting the district court's ruling, Attorney Nora twice

moved     for      reconsideration        of       Judge   Crabb's        remand        order,

resulting       in    Judge      Crabb    finding      that    her        reconsideration

requests were without basis and awarding costs and fees to the

opposing      party.        Attorney      Nora      then    prolonged           the    federal

proceedings by filing an appeal that the Seventh Circuit found

to be frivolous, ultimately resulting in an award of sanctions

against her.

       ¶73    In the Rinaldi matter, Attorney Nora attempted to drag

out the matter by raising objections and arguments that the

federal bankruptcy judge characterized as frivolous.                                  She then

attempted to intervene personally and to move for relief under

Fed. R. Civ. Proc. 60(b).                     The federal district court again

determined that Attorney Nora's motions had been frivolous and

imposed sanctions.            On appeal the Seventh Circuit characterized

Attorney      Nora's      actions    as   "gamesmanship"           that    it     would      not

permit,      and     it   affirmed      the    imposition     of    sanctions          due    to

Attorney Nora's frivolous filings.                    The referee's inferences of
a purpose of delay by Attorney Nora in both matters were not

clearly erroneous.

       ¶74    Although      it    too     falls     within    the     portion          of    her

argument regarding a lack of evidence to support the referee's

factual      findings,      Attorney      Nora's     argument      regarding          Count    3

(violation of the attorney's oath) is also more legal in nature

than    an   allegation       that      the    referee's     factual       findings         were

clearly erroneous.            She contends that her actions on behalf of
Ms. Spencer arose from her constitutionally protected obligation
                                              37
                                                                       No.   2015AP2442-D



as a lawyer to seek redress from the courts on behalf of her

client.     As this court already explained in Nora II, however, a

lawyer's fight for a client's cause, however noble the lawyer

might believe it to be, must be conducted within the ethical

rules.      Nora, 380 Wis. 2d 311, ¶41.                       Attorney Nora has not

demonstrated any error in the referee's factual findings about

Attorney Nora's specific actions in the Spencer matter or in the

referee's determination that her actions constituted an ongoing

pattern of conduct to harass other parties and judicial officers

and to delay the proceedings.                 The Seventh Circuit's description

of   her    conduct,    quoted     in    paragraph       37     above,    supports     the

referee's     findings     in     this       regard.       The    referee's      factual

findings and his inference that Attorney Nora's actions were

intended to harass and to delay are not clearly erroneous.                               A

determination that Attorney Nora exceeded the bounds of ethical

advocacy by her conduct does not violate her or her clients'

constitutional        rights      to    petition        the    judicial      branch    of

government for redress.
      ¶75    Attorney      Nora    includes         a   number    of     other    general

allegations that the referee erred in his evidentiary rulings,

misapplied burdens of proof, and made unsupported findings in

the discussion section of his report.                         These allegations are

insufficiently developed, and we need not address them here.

      ¶76    Having     concluded            that   Attorney      Nora's        appellate

arguments are without merit, we accept the referee's factual

findings     and   agree    with       his    legal     conclusions      that    the   OLR


                                              38
                                                                      No.       2015AP2442-D



proved the ethical violations alleged in Counts 2, 3, and 5 of

its second amended complaint.

OLR'S CROSS-APPEAL

      ¶77   We now turn to the OLR's cross-appeal of the dismissal

of Counts 1 and 4 on the ground that the versions of the OLR's

complaint       failed    to        provide    adequate      notice       as    to     which

subsection of SCR 20:3.1(a) her conduct had violated.                            First, we

start    from    the   observation        that     from    its     original      complaint

through to its second amended complaint, the OLR identified the

specific actions by Attorney Nora that it alleged violated SCR

20:3.1(a).        In the Spencer matter, the alleged misconduct was

removing    the    foreclosure         action      against    Ms.    Spencer          to   the

federal court with no colorable basis for federal jurisdiction

and then filing frivolous motions for reconsideration of the

federal district court's remand order.                     In the Rinaldi matter,

the alleged misconduct was filing in the federal district court

a   frivolous     motion       to    intervene     personally       and     a    frivolous

motion for relief from prior orders under Fed. R. Civ. Proc.
60(b).

      ¶78   Attorney       Nora       therefore     knew     the    basis       for    those

counts from the very beginning of the proceeding.                         She litigated

against those counts before the referee for more than two years,

through motions to dismiss, through pretrial motions, through a

four-day evidentiary hearing, and through the filing of a post-

hearing brief.           While in one early filing she did note that

Count 4 of the complaint (specifically, paragraph 90) did not
identify the subsections of SCR 20:3.1(a), she never alleged
                                              39
                                                                    No.     2015AP2442-D



that the failure to identify the subsections of SCR 20:3.1(a)

constituted a violation of her due process right to notice of

the misconduct charges against her.                 Through the filing of her

post-hearing brief, she never alleged that she was unable to

defend against Count 1 and 4 because the OLR's complaints had

not specified which subsection of SCR 20:3.1(a) her actions had

violated.    Had the referee not raised the issue sua sponte after

the   parties      had   concluded       their      post-hearing          briefs,     the

litigation of the case before the referee would have concluded

with no such claim having been made.

      ¶79   Under    these   facts,      we   conclude       that    Attorney       Nora

forfeited    any    argument      that   Counts      1   and   4     of     the     OLR's

complaints violated her due process rights.                  The issue raised by

the referee is a question of notice in pleading.                          A respondent

party cannot ignore an alleged defect in pleading all the way

through the final evidentiary hearing (or trial) of a case and

through     post-hearing     briefing,        and     then     allege       that      the

complainant's      claim   must    be    dismissed       because     it     failed    to
provide adequate notice of the claim against the respondent.

Permitting respondents to obtain dismissal of claims under those

circumstances would endorse "gotcha" tactics and would undermine

the orderly conduct of a disciplinary proceeding or any other

civil action.       The prejudice of such a ruling is evident here.

Because the alleged error by the OLR was one of pleading, it

could have been easily remedied through the filing of an amended

complaint if Attorney Nora had alleged a due process violation
at any point during the actual litigation of the case.                                By
                                         40
                                                                      No.     2015AP2442-D



litigating       the     case    through      the      evidentiary         hearing,    she

prevented    the       OLR   from    having      an   opportunity      to    remedy    any

alleged deficiency in its complaint.                      Moreover, the fact that

she actually defended against Counts 1 and 4 at the evidentiary

hearing undercuts an assertion that she lacked sufficient notice

to prepare a defense on those counts.

    ¶80     In     addition,        the   fact     that      the   referee    ultimately

raised the issue does not affect this analysis.                       Attorney Nora's

failure to raise the issue through the evidentiary hearing and

post-hearing briefing still meant that her conduct in litigating

the case through the evidentiary hearing prevented the OLR from

amending those counts and obtaining a decision on their merits,

whether or not the referee subsequently raised the issue.                              The

referee's raising of the issue after the evidentiary hearing was

complete    still      prevented      the    OLR      from    correcting     an   alleged

pleading deficiency.            Accordingly, we conclude that under these

circumstances Counts 1 and 4 should not be dismissed based on a

claimed    due    process       violation     that      was    clearly     forfeited    by
Attorney Nora.

    ¶81     The referee concluded that, if this court rejected his

recommended dismissal of Counts 1 and 4 on due process grounds,

the OLR did prove in each of those two counts that Attorney Nora

had violated SCR 20:3.1(a) by clear, satisfactory and convincing

evidence.    We agree with those conclusions.

APPROPRIATE LEVEL OF DISCIPLINE

    ¶82     Having       determined         that      Attorney      Nora     engaged    in
professional misconduct as alleged in all five counts of the
                                            41
                                                                  No.     2015AP2442-D



amended complaint, we turn to the issue of the appropriate level

of    discipline.        In    assessing     what    is   the    proper    level    of

discipline to impose, we consider various factors, including:

"(1) the seriousness, nature and extent of the misconduct; (2)

the   level    of     discipline      needed    to   protect     the    public,    the

courts, and the legal system from repetition of the attorney's

misconduct;     (3)     the    need   to    impress    upon     the    attorney    the

seriousness of the misconduct; and (4) the need to deter other

attorneys      from     committing         similar     misconduct."          In     re

Disciplinary Proceedings Against Carroll, 2001 WI 130, ¶40, 248
Wis. 2d 662, 636 N.W.2d 718.

       ¶83    It cannot reasonably be disputed that Attorney Nora's

misconduct       is     serious.            Although      she     criticizes        as

"inflammatory"        the     referee's    description     of    the    tactics    she

used, we view them as fair comments on Attorney Nora's actions.

Quite simply, she has repeatedly abused the legal system to

pursue her agenda of delaying foreclosure actions by any means

possible.
       ¶84    This is not an isolated incident of a lawyer allowing

the lawyer's zeal in the heat of battle to overcome the lawyer's

better judgment.        This is now the third time that Attorney Nora

is being disciplined for similar conduct.                  In just Nora II and

this case, she has been found to have filed frivolous claims or

taken frivolous positions in five separate actions.                         Clearly,

there is a lengthy pattern of similar misconduct.                       She has been

sanctioned multiple times in multiple courts for her frivolous
filings.
                                           42
                                                                              No.    2015AP2442-D



      ¶85     Her     misconduct      does          pose       a     real    threat     to     the

administration of justice.               Not only has she improperly used the

tools    of   the     legal   system      to    delay       the       completion       of    civil

actions, she has repeatedly attacked the other participants in

those actions (judges, lawyers, and litigants) with claims of

unethical or even criminal conduct.                             She alleged that Judge

Potter    had    abandoned      his      role        as    a       neutral     magistrate       to

manipulate the record and to collude with opposing counsel to

reach a corrupt result.            She accused Judge Crabb of engaging in

a   personal     campaign     of   libel       against             her.      She    accused   the

judges of the Seventh Circuit of being biased against the rights

of homeowners.         Not only was she unwilling to accept the rulings

of these judicial officers and therefore repeatedly challenged

their rulings after the fact, she labeled those judges who did

not   accede     to    her    tactics      as        being         biased     and    unethical.

Lawyers do not have to agree with a judge's rulings, but the

legal system cannot function properly and maintain the necessary

respect in the eyes of the public if lawyers baselessly attack
the integrity of the individuals who preside in our courts.

      ¶86     The referee found that Attorney Nora had not expressed

any   real    remorse     for   her      conduct          throughout         the    proceedings

before    him.        Rather,      her    conduct          in       litigating       this     case

demonstrated that she continued to believe her win-at-all-costs

approach in foreclosure cases was justified.                                He found that if

she again held a valid license to practice law, she would not

hesitate to use the same improper tactics.                                In part, he reached
this conclusion because he believed that there was little chance
                                               43
                                                               No.     2015AP2442-D



that Attorney Nora will ever understand why her actions were

wrong and what damage her misconduct had caused.                     Further, his

belief was supported by the fact that during this disciplinary

proceeding, Attorney Nora had reached into the same playbook,

accusing the investigators and attorneys acting on behalf of the

OLR of being biased and having engaged in serious professional

misconduct, even in criminal activities.

    ¶87     During oral argument before this court, Attorney Nora

did acknowledge, to a limited degree, that she had crossed an

ethical line.        She admitted that she had been overzealous at

times and had shown an offensive personality in some of her

filings,    but    she   indicated   that    her    fault    had   been   in     the

incorrect manner in which she had articulated her positions.

Attorney Nora did not show that she accepted and admitted that

the actual positions and actions she took were improper, even

though multiple courts had found multiple filings submitted by

her to be frivolous and had imposed sanctions on her.

    ¶88     Clearly, given her arguments to this court, Attorney
Nora retains the same zeal for her cause of fighting against

residential property lenders and mortgage holders.                      While we

recognize that she has now made some show of acknowledging a

limited responsibility for her conduct, we share the referee's

concern    that    Attorney   Nora   has    not    grasped   or    accepted      the

extent of her misconduct and that, at this point, she would be

highly likely to repeat that misconduct if she held a valid

license    to     practice    law.    We     therefore       conclude     that    a
substantial period of suspension is necessary to impress upon
                                      44
                                                                                      No.     2015AP2442-D



her the seriousness of her misconduct and to protect the public,

the    courts,       and    the    legal           system          from   a    repetition       of     that

misconduct.

       ¶89     The         referee           commented               that        Attorney            Nora's

professional         misconduct          "is       at     a    level       all   of    its     own,       not

previously       seen       in    any    Wisconsin             disciplinary           cases."          That

observation          seems,       in         our     view,           to    be    somewhat         of       an

overstatement.             For example, we revoked the license of Attorney

Alan    Eisenberg          when    he        not    only           commenced     and        continued       a

frivolous claim to harass an opposing party, but repeatedly made

misrepresentations to damage the reputation of an opposing party

and    to    gain     leverage          in    a     pending          divorce      action.            In    re

Disciplinary Proceedings Against Eisenberg, 2010 WI 11, 322 Wis.
2d 518, 778 N.W.2d 645.                      While Attorney Nora's misconduct does

share some similar traits with Attorney Eisenberg's misconduct,

his    prior     disciplinary            history              and    the      culpability        of       his

actions exceed those of Attorney Nora.                                        We therefore do not

believe      that     a     revocation             of     her       license      is     necessary          or
appropriate.

       ¶90     On the other hand, we agree with the referee that the

OLR's initial analogy to the suspensions imposed on Attorney

John Widule and Attorney Joseph Sommers is inadequate.                                                    The

Sommers I case, in which we imposed a 30-day suspension involved

unusual      mitigating           factors          and        is    particularly            inapt,     both

factually and legally.                  The Widule case,13 in which we imposed a

       In re Disciplinary Proceedings Against Widule, 2003 WI
13

34, 261 Wis. 2d 45, 660 N.W.2d 686.

                                                     45
                                                                          No.    2015AP2442-D



six-month suspension did involve similar conduct in commencing

and   continuing        a       frivolous      action,     but    that   matter     is    also

factually      distinguishable.                Attorney      Widule's     misconduct       was

limited to one client representation and he had no prior record

of    receiving      public           discipline.          This     is   now    the      third

disciplinary proceeding against Attorney Nora, and it involves

the    fourth     and       fifth      actions       in   which     Attorney    Nora      took

frivolous positions.                  Attorney Nora's professional misconduct

warrants a significantly higher level of discipline than the

six-month suspension we imposed on Attorney Widule.

       ¶91   In    addition,           this    court      has     generally     followed     a

practice of imposing progressive discipline.                         In re Disciplinary

Proceedings Against Netzer, 2014 WI 7, ¶49, 352 Wis. 2d 310, 841
N.W.2d 820      ("This        court    has    long      adhered   to   the    concept     of

progressive discipline in attorney regulatory cases."); In re

Disciplinary Proceedings Against Nussberger, 2006 WI 111, ¶27,

296 Wis. 2d 47, 719 N.W.2d 501 (". . . we have frequently

followed the concept of progressive discipline, especially in
cases    involving          a       pattern    of    similar      misconduct.").          The

misconduct in this case is similar in nature to the misconduct

found in Nora II, where we imposed a one-year suspension.                                    A

longer suspension is appropriate here.

       ¶92   Having considered all of the factors discussed above,

we    conclude     that         a    two-year       suspension      of   Attorney      Nora's

license to practice law in Wisconsin is necessary to impress

upon her the seriousness of her misconduct and to protect the


                                                46
                                                                              No.     2015AP2442-D



courts      and    the       legal     system       from     a        repetition          of     that

misconduct.

      ¶93    In        his     report       the     referee           commented           that     he

recommended a two-year suspension, "consecutive to any current

suspensions."           His report, however, was issued while Attorney

Nora was serving the one-year suspension imposed in Nora II.                                      If

this case had concluded while that one-year suspension remained

in   effect,      it    would       have    been    logical       to    begin       the    current

suspension following the completion of the prior suspension.

      ¶94    Generally,         disciplinary         suspensions             imposed      by     this

court are prospective—i.e., they commence at the time that the

suspension        is    imposed       or     within     a     few       weeks       thereafter.

Commencing the two-year suspension imposed in this proceeding as

of April 30, 2019, when the one-year suspension from Nora II

expired,      would          make     the     current       suspension              retroactive.

"Generally,       a     retroactive         suspension           is    disfavored          in    the

absence of some compelling circumstance."                               In re Disciplinary

Proceedings Against Woods, 2011 WI 46, ¶2, 334 Wis. 2d 324, 800
N.W.2d 875    (citation          omitted).             We        find     no    compelling

circumstance here that would warrant beginning the current two-

year suspension more than one year ago.

      ¶95    We do, however, recognize that the COVID-19 pandemic

and the attendant matters that have consumed the court over the

last several months have impacted the timing of this decision.

We therefore conclude that it is appropriate to make the two-

year suspension effective as of April 1, 2020.


                                               47
                                                                    No.     2015AP2442-D



       ¶96     The referee also recommended that this court condition

the    reinstatement      of   Attorney    Nora's      license      on    "good    faith

efforts by her to pay the tremendous costs incurred by the OLR

and the lawyers of Wisconsin in this disciplinary proceeding."

We do not impose this condition.                First, such a condition would

ordinarily       be    unnecessary     because     a     lawyer's        reinstatement

petition from a suspension of six months or more must show that

the lawyer has fully complied with the terms of the suspension

order, which would ordinarily include a requirement that the

lawyer pay the costs of the disciplinary proceeding.                           See SCR

22.29(4)(c).          Further, the condition is not necessary in this

case because, as discussed below, we are not ordering Attorney

Nora to pay the costs of this proceeding pursuant to the OLR's

request.

       ¶97     We do, however, determine that it is necessary and

appropriate to impose a different condition on any reinstatement

proceeding that Attorney Nora may initiate.                   A number of courts

have imposed monetary sanctions on her individually as a result
of    her    filing    frivolous     documents.          Paying     those     monetary

sanctions is an appropriate way for Attorney Nora to demonstrate

that    she      has     accepted     responsibility          for    her      actions.

Consequently, we require as a condition of reinstatement that

any reinstatement petition filed by Attorney Nora (1) identify

each monetary sanction amount that has been imposed on her by

any    court    and    that    is   outstanding     as   of   the    date     of   this

decision and (2) allege that she has made a good faith effort to
pay all such sanction amounts.                 She must then prove during the
                                          48
                                                                 No.        2015AP2442-D



reinstatement proceedings before the referee that she has made a

good faith effort to pay all of the sanction amounts identified

in her petition.         The failure of Attorney Nora to meet these

conditions will be sufficient grounds for the dismissal of her

reinstatement petition.

      ¶98   The   OLR    does    not   request       any    restitution         award.

Attorney    Nora's      misconduct     at    issue    did    not       involve      her

retaining    funds       that    should       be     delivered         to      others.

Consequently, we do not include restitution in our order.

      ¶99   Finally, we turn to the issue of costs.                Attorney Nora

filed an objection to the OLR's statement of costs and to the

referee's recommendation regarding costs, based in part on the

fact that the OLR did not provide an itemization initially with

its   statement   of     costs   and   the    referee      submitted         his   cost

recommendation before Attorney Nora filed her objection.                           After

oral argument, we issued an order that directed the OLR to file

a supplemental statement of appellate costs with an attached

full itemization of costs and that permitted Attorney Nora to
file a new, comprehensive objection.

      ¶100 One of Attorney Nora's objections to a cost award was

that she has been pursuing a personal bankruptcy proceeding in

the United States Bankruptcy Court for the District of Minnesota

(the Minnesota bankruptcy court).              On June 15, 2020, the OLR

filed a Revised Recommendation Regarding Costs.                    It noted that

the Minnesota bankruptcy court had recently issued a discharge

in bankruptcy to Attorney Nora.             It requested that the court not


                                       49
                                                                               No.     2015AP2442-D



order       Attorney     Nora    to    pay     the   costs      of    this           disciplinary

proceeding.

       ¶101 Under the particular circumstances of this matter and

in light of the OLR's request, we will not require Attorney Nora

to pay the costs of this disciplinary proceeding.14

       ¶102 IT IS ORDERED that the license of Wendy Alison Nora to

practice      law   in    Wisconsin      is     suspended       for    a       period     of   two

years, effective April 1, 2020.

       ¶103 IT      IS    FURTHER       ORDERED,       that      as        a     condition      of

reinstatement,         any      petition       seeking     reinstatement               from    the

license suspension imposed in this proceeding must (1) identify

each    monetary       sanction       amount    that     has    been       imposed        on   her

individually by any court and that is outstanding as of the date

of this decision and (2) allege that she has made a good faith

effort to pay all such sanction amounts.                        In addition, Attorney

Nora must prove during the reinstatement proceedings before the

referee that she has made a good faith effort to pay all of the

sanction amounts identified in her petition.
       ¶104 IT IS FURTHER ORDERED that no costs shall be imposed

upon Wendy Alison Nora in this proceeding.

       ¶105 IT      IS       FURTHER     ORDERED         that        the        administrative

suspension of Wendy Alison Nora's license to practice law in

Wisconsin, due to her failure to pay mandatory bar dues and her

failure to file a trust account certification, will remain in


       The OLR's supplemental statement of costs indicated that
       14

the costs of this proceeding were $94,997.97.

                                               50
                                                    No.    2015AP2442-D



effect until each reason for the administrative suspension has

been rectified pursuant to SCR 22.28(1).

    ¶106 IT IS FURTHER ORDERED that Wendy Alison Nora shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶107 IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement from the

suspension imposed herein.   See SCR 22.28(3).




                                51
    No.   2015AP2442-D




1